02-13-016-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-13-00016-CV
 
 



In
  the Matter of R.R.S.
 


§
§
§
§
 
 


From the
  Probate
  Court
of
  Denton County (MH-2012-561,
  MH-2012-561-01)
 
February 14, 2013
Per
  Curiam



 
 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
SECOND DISTRICT COURT OF APPEALS 
 
 
 
PER CURIAM
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-13-00016-CV



In the Matter of R.R.S.


 


 




 




 


 


 



----------
FROM THE Probate
Court OF Denton COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          On
January 11, 2013, Appellant filed a notice of appeal, attempting to appeal an
order that was signed on December 20, 2012.  Because the order being appealed
is an order requiring court-ordered mental health services, the notice of
appeal was required to be filed within ten days from the day the order was
signed.  See Tex. Health & Safety Code Ann. § 574.070(a), (b) (West
2010).  The notice of appeal was therefore due December 31, 2012.  See id.
          On
January 14, 2013, we sent Appellant a letter notifying him of our concern that
we lacked jurisdiction over this case because the notice of appeal was not
timely filed.  We stated that unless Appellant or any party desiring to
continue the appeal filed with this court, on or before January 24, 2013, a
response showing grounds for continuing the appeal, the appeal could be
dismissed for want of jurisdiction.
 Having received no response, we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P.
42.3, 43.2(f). 
 
 
PER CURIAM
 
PANEL: 
GABRIEL,
J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DELIVERED:  February 14,
2013




 




[1]See Tex. R. App. P. 47.4.